UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7771


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AROZ KENYON BRIDGES, a/k/a Ken,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:01-cr-00016-BO-2; 5:12-cv-00506-BO)


Submitted:   April 29, 2014                   Decided:   May 2, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
First   Assistant  Federal   Public   Defender,  Raleigh,   North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Shailika K. Shah, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Aroz Kenyon Bridges appeals the district court’s order

dismissing his 28 U.S.C. § 2255 (2012) motion as untimely.                     We

have reviewed the parties’ briefs and the record and conclude

that the district court lacked jurisdiction to consider what is

Bridges’     second    § 2255   motion       absent   prefiling   authorization

from this court.        United States v. Winestock, 340 F.3d 200, 205

(4th Cir. 2003).         Accordingly, we affirm the dismissal of the

motion on that ground.           See United States v. Smith, 395 F.3d

516,   519   (4th     Cir.   2005).      We    dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                         AFFIRMED




                                         2